Citation Nr: 0711794	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-19 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of radiation 
treatment related to a sinus condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for residuals of radiation treatment 
related to a sinus condition.  

In a May 2006 statement, the veteran appears to have applied 
for an increased rating for chronic sinusitis that was 
granted service connection in a June 2002 rating decision.  
The Board refers this matter to the RO for appropriate 
action.     


FINDING OF FACT

No current sinus disability (other than sinusitis) is shown 
to be the result of radiation treatment during service.  The 
veteran's sinus mass first manifested after his separation 
from service and is unrelated to his service or to any 
incident therein.  


CONCLUSION OF LAW

The veteran's current sinus condition was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F.3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  The veteran's residuals of 
radiation treatment related to a sinus condition, however, 
are not subject to presumptive service connection.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

The Board notes that the veteran was previously granted 
service connection for chronic sinusitis in a June 2002 
rating decision.  The veteran contends that he also suffers 
from other symptoms related to a sinus condition resulting 
from the residuals of radiation treatment he received during 
active service.     

The veteran's service medical records show that in March 1960 
he complained of nasal stuffiness and intermittent ear block.  
He was found to have an obstructed airway and pale, purple 
congested mucous membranes with stringy white mucous.  His 
sinus x-rays were normal.  In a follow-up session in April 
1960, the veteran was diagnosed with vasomotor rhinitis.  X-
rays revealed normal paranasal sinuses.  In June and July 
1960, the veteran complained of an obstructed airway.  
Examination revealed pale adenoids, some septal deviation, 
and allergic rhinitis.  The veteran was treated with radium 
applicators at that time.  At the veteran's September 1960 
separation examination, his sinuses were found to have no 
abnormalities, and he reported no complaints related to his 
sinuses.  Since the veteran's sinuses were found to be normal 
on examination at separation, and he only had four recorded 
complaints during a two-year period of service, the Board 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of 
residuals of radiation treatment related to a sinus 
condition.  38 C.F.R. § 3.303(b).  The first post-service 
evidence of record of symptoms relating to a sinus condition 
is a June 1996 private medical report where the veteran 
complained of nasal congestion, pale pink nasal drainage, and 
congested sinuses on the right side of his face.  Examination 
revealed well-developed sinuses with normal adjacent bony 
structures throughout.  There was no evidence of retained 
exudate or mucosal thickening of air fluid levels.  The 
impression was negative paranasal sinuses.  The veteran was 
advised to stop smoking and diagnosed with chronic rhinitis.

In an October 1996 medical report for a cholecystectomy, the 
veteran was noted to have a history of chronic rhinitis.  A 
March 2002 CT scan of the veteran's sinuses showed excellent 
pneumatization of the veteran's paranasal sinuses, no 
evidence of masses or fluid collection, and an unremarkable 
ostiomeatal complex.  There was also some narrowing of the 
right middle meatus due to deviation of the nasal septum 
toward the right side but no definite evidence of masses, 
bone erosion, or obstruction of the paranasal sinuses.  The 
diagnostic impression was deviation of the nasal septum to 
the right side with a slight narrowing of the middle meatus.

In an October 2003 VA medical report, the veteran sought 
treatment for his allergic rhinitis.  He reported that for 
the past three years he had experienced daily congestion, 
nose-blowing, and coughing for up to an hour in the morning 
until he cleared his sinuses.  He stated that the secretions 
were yellow and denied any shortness of breath.  The 
physician prescribed nasal sprays and ordered x-rays and 
further evaluation of the veteran's sinuses.  At no time did 
any treating provider relate the veteran's sinus condition to 
his period of active service.    

On VA examination in December 2004, the veteran reported 
suffering from a sinus condition, breathing problems, and 
loss of smell as a result of radiation treatment during 
active service.  An x-ray revealed a deviated nasal septum 
causing obstruction on the right and left side.  The mastoid 
air cells were well aerated, and the visualized paranasal 
sinuses were clear with no air-fluid levels of significant 
mucoperiosteal thickening.  The naval cavity also appeared to 
be shrunken with a benign-looking mass posteriorly.  The 
veteran was able to identify the smell of alcohol during the 
testing.  The examiner diagnosed the veteran with chronic 
rhinitis and nasal septum deviation to the right.  Regarding 
the mass, the examiner stated that, "I would not venture to 
say this is related to the radiation treatment."

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, the Board finds no probative evidence 
of a direct medical nexus between military service and the 
veteran's current sinus condition.  Thus, service connection 
for residuals of radiation treatment related to a sinus 
condition is not warranted.  

The veteran contends that his current sinus condition is 
related to his active service.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Routen v. West, 142 F.3d. 
1434 (Fed. Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
veteran's sinus condition is in June 1996, approximately 36 
years after his separation from service.  In view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Furthermore, the veteran has already established 
service connection for sinusitis.  The only other sinus 
disability found on examination in January 2005 was a benign-
looking mass that the examiner did not relate the veteran's 
service, to his sinusitis, or to any radiation treatments 
during the veteran's service.

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's sinus 
condition (other than sinusitis) developed in service.  
Therefore, the Board concludes that the sinus condition was 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2001 and June 2003; a 
rating decision in June 2002; and a statement of the case in 
February 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2005 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  



ORDER

Service connection for residuals of radiation treatment 
related to a sinus condition is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


